EX-10.2 – Herdler Executive Restricted Unit Agreement

 

EXECUTIVE RESTRICTED UNIT AGREEMENT

UNDER THE

STONEMOR AMENDED AND RESTATED 2019 LONG-TERM INCENTIVE PLAN

This Restricted Unit Agreement (the “Agreement”) is entered into as of April 15,
2019 (the “Agreement Date”) by and between StoneMor GP LLC (together with its
successors and assigns, the “Company”), the general partner of and acting on
behalf of StoneMor Partners L.P., a Delaware limited partnership (together with
its successors and assigns, the “Partnership”) and Garry P. Herdler, an
executive of the Company (the “Participant”).

BACKGROUND:

In order to make certain awards to key employees, directors and consultants of
the Company and its Affiliates, the Company maintains on behalf of the
Partnership the StoneMor Amended and Restated 2019 Long-Term Incentive Plan (the
“Plan”).  The Plan is administered by a Committee (as defined in the Plan) of
the Board of Directors (“Board”) of the Company.  The Committee has determined
to grant to the Participant, pursuant to the terms and conditions of the Plan
and the Employment Agreement between the Participant and the Company dated April
10, 2019 (the “Employment Agreement”), an award (the “Award”) of Restricted
Units (as defined in the Plan), conditioned on satisfying time vesting
conditions set forth in this Agreement.  The Participant has determined to
accept such Award.  Any initially capitalized terms and phrases used in this
Agreement, but not otherwise defined herein, shall have the respective meanings
ascribed to them in the Plan.

NOW, THEREFORE, the Company and the Participant, each intending to be legally
bound hereby, agree as follows:

ARTICLE 1

AWARD OF RESTRICTED UNITS

1.1

Grant of Units and Vesting.  The Participant is hereby granted the following
Units under the Plan, conditioned on satisfying the applicable vesting
conditions contained herein, which will permit the Participant receive the
following number of Units of the Partnership:

Effective Date

April 15, 2019

Total Number of Units

275,000 Units

Units vest in sixteen equal quarterly installments over a four (4) year period,
commencing on the three month anniversary of the Effective Date (as such term is
defined in the Employment Agreement.

Notwithstanding the foregoing, in the event of a Change of Control, (as defined
in the Plan), all Units shall become fully vested as of the date of such Change
of Control.    For the avoidance of doubt, the parties specifically agree that
there shall be no acceleration upon consummation of the transactions
contemplated by the Merger and Reorganization Agreement

 

--------------------------------------------------------------------------------

 

by and among StoneMor Partners L.P., StoneMor GP Holdings LLC, StoneMor GP LLC
and Hans Merger Sub, LLC, dated as of September 27, 2018.

Certificates for Units shall be issued to the Participant upon the vesting of
any Units, subject to the provisions of the Plan, including, but not limited to,
Sections 6(d) and 8(f) of the Plan, and further subject to the Participant
paying, or making suitable arrangements to pay, all applicable foreign, federal,
state and local taxes, as more fully provided in Section 2.3 hereof, not later
than the period permitted by Regulation 1.409A-1(b)(4) entitled “Short-term
deferrals” and any successor guidance under the Code.

1.2

Forfeiture.  All unvested Units hereunder are subject to the forfeiture
provisions of Section 1.4 hereof and to the clawback provision referenced in
Section 2.2 hereof.

1.3

Unit Distribution Rights (“UDRs”).  The unvested Units shall be entitled to
receive distributions made by the Partnership to holders of common units.  Any
UDR payments will be made to the Participant on or promptly following the date
on which the distributions are otherwise paid to the holders of common units;
provided, however, in no event shall the distribution payment be made later than
30 days following the date on which the Partnership pays such distributions to
the holders of common units generally.

1.4

Forfeiture of Unvested Units Upon Termination of Employment.  In the event of
the termination of the employment of the Participant (whether voluntary or
involuntary and regardless of the reason for the termination, or for no reason
whatsoever) with the Company or its Affiliates, all Units which have not vested
on the date of such termination shall be deemed to be automatically forfeited,
unless the Participant’s employment is on that date transferred to the Company,
the Partnership or one of their Affiliates.  If a Participant’s employment is
with an Affiliate and that entity ceases to be an Affiliate, the Participant’s
employment will be deemed to have terminated when the entity ceases to be an
Affiliate unless the Participant transfers employment to the Company, the
Partnership or one of their remaining Affiliates.  Nothing contained herein
shall be deemed to amend or otherwise modify any employment agreement between
the Company and the Participant.

1.5

Nonalienation of Benefits.  Participant shall not have the right to sell,
assign, transfer or otherwise convey or encumber in whole or in part the
unvested Units under this Agreement, and the right to receive any payment
hereunder shall not be subject to attainment, lien or other involuntary
encumbrance.

ARTICLE 2

GENERAL PROVISIONS

2.1

No Right Of Continued Service.  The receipt of this Award does not give the
Participant, and nothing in the Plan or in this Agreement shall confer upon the
Participant, any right to continue in the employment of the Company or any of
its Affiliates.  Nothing in the Plan or in this Agreement shall affect any right
which the Company or any of its Affiliates may have to terminate the employment
of the Participant.

2.2

Clawback.  The Units and related UDRs are subject to clawback under any clawback
policies which are adopted by the Committee, as amended from time to time,

2

--------------------------------------------------------------------------------

 

including, but not limited to, clawback listing requirements of the New York
Stock Exchange imposed by SEC rules adopted pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.

2.3

Tax Withholding.  The Participant is responsible to pay to the Company, or make
suitable arrangements to pay, all applicable foreign, federal, state and local
tax withholding as a condition to receiving certificates for the vested Units
and as a condition to receiving payment of UDRs, not later than the period
permitted by Regulation 1.409A-1(b)(4) entitled “Short-term deferrals” and any
successor guidance under the Code.  In order to satisfy any such tax obligations
with respect to Units that vest pursuant to any installment that vests on a date
as of which the Partnership has not filed all required reports under Section 13
of the Exchange Act other than Form 8-K reports during the preceding 12 months,
the Participant may authorize the Company to withhold Units having a Fair Market
Value (as defined in the Plan) as of the date on which such tax withholding
obligations are payable by the Participant equal to the amount of such
obligations.

2.4

Administration.  Pursuant to the Plan, the Committee is vested with conclusive
authority to interpret and construe the Plan, to adopt rules and regulations for
carrying out the Plan, and to make determinations with respect to all matters
relating to this Agreement, the Plan and awards made pursuant thereto.  The
authority to manage and control the operation and administration of this
Agreement shall be likewise vested in the Committee, and the Committee shall
have all powers with respect to this Agreement as it has with respect to the
Plan.  Any interpretation of this Agreement by the Committee, and any decision
made by the Committee with respect to this Agreement, shall be final and binding
and conclusive in the absence of clear and convincing evidence that such
decision was made in bad faith.

2.5

Effect of Plan; Construction.  The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement.  In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the terms and conditions of the Plan under which the Units are
granted, the provisions of the Plan shall govern and prevail.  The Units and
this Agreement are each subject in all respects to, and the Company and the
Participant each hereby agree to be bound by, all of the terms and conditions of
the Plan, as the same may have been amended from time to time in accordance with
its terms; provided, however, that no such amendment shall deprive the
Participant, without the Participant’s consent, of any rights earned or
otherwise due to the Participant hereunder.

2.6

Amendment, Supplement or Waiver.  This Agreement shall not be amended,
supplemented, or waived in whole or in part, except by an instrument in writing
executed by the parties to this Agreement.

2.7

Captions.  The captions at the beginning of each of the numbered Articles and
Sections herein are for reference purposes only and will have no legal force or
effect.  Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

3

--------------------------------------------------------------------------------

 

2.8

Governing Law.  THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
AGREEMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE
LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF).

2.9

Notices.  All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, sent by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested.  Notices shall be deemed to have been duly given or made upon actual
receipt by the party to which the notice is addressed.  Such communications
shall be addressed and directed to the parties listed below (except where this
Agreement expressly provides that it be directed to another) as follows, or to
such other address or recipient for a party as may be hereafter notified by such
party hereunder:

(a)

if to the Partnership or Company:  StoneMor GP LLC

3600 Horizon Blvd.

Suite 100

Trevose, PA 19053, or its then current principal office

Attention: General Counsel

(b)

if to the Participant: to the address for the Participant as it appears on the
Company’s records, with a copy (which shall not constitute notice) to:

William Hartnett, Esq., Cahill Gordon & Reindel LLP, 80 Pine Street, New York,
NY 10005

 

2.10

Severability.  If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.11

Entire Agreement; Counterparts; Construction.  This Agreement constitutes the
entire understanding and supersedes any and all other agreements, oral or
written, between the parties hereto, in respect of the subject matter of this
Agreement, and embodies the entire understanding of the parties with respect to
the subject matter hereof.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original against any party whose
signature appears thereon.  The rule of construction that ambiguities in a
document are construed against the draftsperson shall not apply to this
Agreement.

2.12

Binding Agreement.  The terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of, the estate, heirs, beneficiaries and other
representatives of the Participant.  The terms and conditions of this Agreement
shall be binding upon the Company and the Partnership and their respective
successors and assigns.

2.13

Arbitration.  Any dispute or disagreement with respect to any portion of this
Agreement or its validity, construction, meaning, performance, or Participant’s
rights hereunder

4

--------------------------------------------------------------------------------

 

shall be finally settled by binding confidential arbitration before a single
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) then in effect and this Section 2.13. Any
arbitration commenced by either party shall be held in Philadelphia,
Pennsylvania.   The decision of the arbitrator shall explain the basis for any
award in reasonable detail and in writing.  Any award of the arbitrator shall be
final and binding, and shall not be appealable upon any grounds other than as
permitted pursuant to the Federal Arbitration Act.  The award, in the
arbitrator’s discretion, may include reasonable attorney’s fees and
costs.  Judgment on the award may be entered, confirmed and enforced in any
court of competent jurisdiction.  The Participant and the Company acknowledge
and agree that in connection with any such arbitration, the AAA filing fee,
arbitrator’s costs and related AAA administrative expenses shall be borne by the
Company.  THE PARTICIPANT HEREBY WAIVES ANY RIGHT TO A JURY TRIAL.

2.14

Signatures.  This Agreement may be signed in counterparts, each of which shall
be deemed an original, with the same effect as if signatures thereto and hereto
were upon the same instrument.  Signatures delivered by facsimile (including,
without limitation, by “pdf”) shall be effective for this purpose.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the Agreement Date.

 

STONEMOR PARTNERS L.P.

By:StoneMor GP LLC

By: /s/ Austin K. So

Name:Austin K. So

Title:General Counsel, Chief Legal Officer and Secretary

 

The Participant hereby acknowledges receipt of a copy of the foregoing
Restricted Unit Agreement and the Plan, and having read them, hereby signifies
the Participant’s understanding of, and the Participant’s agreement with, their
terms and conditions. The Participant hereby accepts this Restricted Unit
Agreement in full satisfaction of any previous written or verbal promises made
to the participant by the Partnership or the Company or any of its other
Affiliates with respect to this particular award under the Plan.

 

/s/ Garry Herdler(seal)

Garry HerdlerApril 15, 2019

 

5